SMTTH, J.
We are of the opinion that the order made by the court of common pleas allowing alimony pendente lite to Mrs. IGynn,’ was clearly and manifestly against the weight of evidence, and should be reversed and set aside. On the case made on the petition and the evidence offered, it seem to us that she, herself, was wholly and entirely in the wrong, and the husband in the right, and taking all the circumstances into account, the kindness with, which she was treated by him, the amount of money and property which she received from him, and which she wrongfully and. improperly appropriated to her own use when without any just cause or provocation she deserted him, that she has no claim whatever against him or his estate for any alimony pendente lite or otherwise.